DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed March 21, 2022 has been entered.  Claims 1-15 remain pending in the application.  The previous objections to the drawings are withdrawn in light of applicant's amendments to the drawings.  The previous 35 USC 112 rejections of claim 2 is withdrawn in light of applicant’s amendment to claim 2.
Claim Objections
Claims 13 is objected to because of the following informalities:  
In claim 13 line 1, “about seven times” should be changed to --substantially seven times-- for consistency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-5 and 11-13 are rejected under 35 U.S.C. 102(a)(1 as being anticipated by U. S. Patent 4,461,678 to Matthews.
Matthews discloses a jet pump, comprising:
a body, including:

an inlet portion including a motive port and a first induce port (Figures 1 and 6, Fig. 6 annotated below; col. 2 lines 23-28);
a throat (10) (Figures 1 and 6; col. 2 lines 23-28);
a tapered wall (8) connecting the inlet portion with the throat (10) (Figures 1 and 6, Fig. 6 annotated below; col. 2 lines 23-28);
a discharge port (14) (Figures 1 and 6, Fig. 6 annotated below; col. 2 lines 23-29); and
a diffuser (12) connecting the throat (10) and the discharge port (14) (Figures 1 and 6, Fig. 6 annotated below; col. 2 lines 23-29);
wherein a pressurized fuel is supplied to the motive port via a fluid source (Figures 1 and 6, Fig. 6 annotated below; col. 2 lines 10-29),
wherein the tapered wall (8) includes a converging angle of about substantially 5 degrees (Fig. 6, wherein along the length of the tapered wall the converging angle varies from 0 to 90 degrees and therefore in at least one portion the converging angle is substantially 5 degrees),
wherein the inlet portion includes a first nozzle (Figures 1 and 6, Fig. 6 annotated below; col. 2 lines 23-29),
wherein an outlet or end of the first nozzle is at least partially aligned with the tapered wall (8) such that a motive fluid flowing from the motive port out of the first nozzle mixes with an induced flow from the first induce port proximate the tapered wall (8) (Figures 1 and 6, Fig. 6 annotated below; col. 2 lines 23-29), and
wherein the motive port and the first induce port are disposed substantially concentrically and the first induce port includes a greater outer diameter than the motive port (Figures 1 and 6, Fig. 6 annotated below; col. 2 lines 23-29), and
further including a tank or reservoir fluidly coupled to the first induce port; and wherein, as the pressurized fuel flows through the motive port, the body is configured to create a vacuum or a negative pressure that draws fluid from the tank or reservoir into the first induce port (col. 2 lines 10-22),
wherein a diameter of the throat (10) is substantially straight (Fig. 6, all diameters are straight by definition), and
wherein a length of the throat is substantially seven times greater than a diameter of the throat (Figures 1 and 6, Fig. 6 annotated below, wherein Figure 6 clearly shows the throat having a length that is substantially seven times greater than an inner diameter of the throat; col. 2 lines 23-29; drawings can be relied on for what they reasonably disclose and suggest to one of ordinary skill in the art.  See In re Mraz, 455 F.2d 1069, 1072 (CCPA 1972); In re Aslanian, 590 F.2d 911, 914 (CCPA 1979).  In this regard, in considering the scope and content of the prior art, “it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826 (CCPA 1968)).

[AltContent: textbox (Inlet Portion)]
[AltContent: textbox (First Induce Port)][AltContent: textbox (Motive Port)][AltContent: arrow]
[AltContent: textbox (First Nozzle)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Induce Port)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    240
    731
    media_image1.png
    Greyscale

Annotation of Matthews Figure 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 4,461,678 to Matthews in view of U. S. Patent 3,442,086 to Nieman.
Matthews teaches a jet pump comprising all the limitations of claim 1, as detailed above, but does not teach a second induce port.  Nieman teaches a jet pump wherein:
an inlet portion includes a first nozzle, a second induce port and a second nozzle, a motive port, a first induce port, and the second induce port are disposed substantially concentrically, the second induce port includes a greater outer diameter than the motive port and the first induce port, the first nozzle is offset in an axial direction from the second nozzle, a tapered wall includes a converging angle and the second nozzle includes a second converging angle, the second nozzle includes a smaller diameter than a diameter of the first induce port, and the second nozzle is disposed closer to a throat than the first nozzle (Fig. 4, annotated below; col. 3 lines 38-51).

[AltContent: textbox (Tapered Wall)][AltContent: arrow][AltContent: textbox (Second Nozzle)][AltContent: textbox (Second Induce Port)]
[AltContent: arrow][AltContent: textbox (Throat)][AltContent: arrow][AltContent: textbox (Motive Port)][AltContent: textbox (First Induce Port)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Nozzle)][AltContent: arrow]
    PNG
    media_image2.png
    167
    426
    media_image2.png
    Greyscale

Annotation of Nieman Figure 4.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the jet pump taught by Matthews with the second induce port taught by Nieman in order to allow fuel to contemporaneously be suctioned from more than one source/tank at a time, or in stages.
Response to Arguments
Applicant's arguments filed on March 21, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746